                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DELAINE ANDREWS,                               :    Civil No. 1:19-CV-220
                                               :
                Plaintiff,                     :
                                               :    (Judge Kane)
      v.                                       :
                                               :
KEYSTONE HUMAN SERVS., et al.,                 :    (Magistrate Judge Carlson)
                                               :
                Defendant.                     :

                        MEMORANDUM AND ORDER

      The background of this order is as follows:

      The plaintiff, who was initially proceeding pro se, commenced this action by a

complaint. (Doc. 1.) The defendants then filed a motion to dismiss the pro se

complaint. (Doc. 12.) The plaintiff has now moved to file an amended complaint.

(Doc. 13.) Rule 15(a) of the Federal Rules of Civil Procedure, which governs

amendment of pleadings strongly favors amendment of pleadings, and provides that

such leave to amend should be liberally granted “when justice so requires.” Fed. R.

Civ. P. 15(a)(2).

      Accordingly, IT IS ORDERED as follows:

      1.     The plaintiff’s motion for leave to amend (Doc. 13) is GRANTED, and

the plaintiff’s proposed amended complaint, (Doc. 13-2), will be lodged by the clerk

as the amended complaint in this matter.
                                           1
      2.    We believe that this development has substantive significance for the

parties with respect to the pending motion to dismiss the original complaint filed by

Navient since, as a matter of law, an amended complaint takes the place of the

original complaint, effectively invalidating the original complaint. Crysen/Montenay

Energy Co. v. Shell Oil Co. (In re Crysen/Montenay Energy Co.), 226 F.3d 160, 162

(2d Cir. 2000) ("[A]n amended pleading ordinarily supersedes the original and

renders it of no legal effect"); see 6 Charles Alan Wright, Arthur R. Miller & Mary

Kay Kane, Federal Practice & Procedure ' 1476 (2d ed. 1990) ("A pleading that has

been amended Y supersedes the pleading it modifiesY. Once an amended pleading is

interposed, the original pleading no longer performs any function in the caseY.").

Therefore, since Andrews’s initial complaint is now a legal nullity the defendant’s

motion to dismiss that initial complaint, (Doc. 12), is DISMISSED as moot.

      3.     However, this motion to amend is granted without prejudice to the

assertion of any defenses or dispositive motions that the defendants may believe are

appropriate with respect to the amended complaint.

      SO ORDERED, this 18th day of April 2019.



                                      /s/ Martin C. Carlson
                                      Martin C. Carlson
                                      United States Magistrate Judge

                                          2
